Case: 15-50391      Document: 00513362007         Page: 1    Date Filed: 01/29/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit
                                    No. 15-50391                                FILED
                                  Summary Calendar                        January 29, 2016
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

CHRISTOPHER RAY LOPEZ, also known as Ray Christopher Lopez,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 2:11-CR-1985




Before DAVIS, JONES, and GRAVES, Circuit Judges.
PER CURIAM: *
       Christopher Ray Lopez, federal prisoner # 73090-180, appeals the denial
of his 18 U.S.C. § 3582(c)(2) motion to reduce his sentence based upon
retroactive Amendment 782 to U.S.S.G. § 2D1.1. Lopez argues that the district
court abused its discretion by improperly weighing the 18 U.S.C. § 3553(a)
factors.


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 15-50391     Document: 00513362007      Page: 2    Date Filed: 01/29/2016


                                  No. 15-50391

      In determining whether to reduce a sentence, the district court first
determines whether the defendant is eligible for a sentence modification. See
Dillon v. United States, 560 U.S. 817, 826 (2010). If the court determines that
a defendant is eligible for a sentence modification, it must then consider the
applicable § 3553(a) factors to decide whether a reduction ‘is warranted in
whole or in part under the particular circumstances of the case.” Id. at 827.
Our review of the district court’s refusal to lower Lopez’s sentence under
§ 3582(c)(2) is for an abuse of discretion. See United States v. Henderson,
636 F.3d 713, 717 (5th Cir. 2011).
      Here, the district court implicitly found Lopez eligible for the reduction
but declined to exercise its discretion to reduce his sentence. See Dillon,
560 U.S. at 827; United States v. Larry, 632 F.3d 933, 936 (5th Cir. 2011). The
record reflects that the district court considered Lopez’s arguments in favor of
a sentence reduction and conducted a contemporaneous review of the § 3553(a)
factors, which was all that it was required to do. See United States v. Evans,
587 F.3d 667, 673 (5th Cir. 2009). Despite Lopez’s arguments to the contrary,
the district court has no obligation to grant § 3582(c)(2) relief, see United States
v. Smith, 595 F.3d 1322, 1323 (5th Cir. 2010), and no abuse of discretion has
been shown. The district court’s order is AFFIRMED.




                                         2